Exhibit 99.3 NOTICE OF COURT MEETING OF SHAREHOLDERS OF THOMSON REUTERS PLC IN THE HIGH COURT OF JUSTICE No. 15626 of 2009 CHANCERY DIVISION COMPANIES COURT IN THE MATTER OF THOMSON REUTERS PLC and IN THE MATTER OF THE COMPANIES ACTS 1 NOTICE IS HEREBY GIVEN that, by an Order dated June 30, 2009 made in the above matters, the Court has directed a meeting to be convened of the holders of the Scheme Shares (as defined in the Scheme of Arrangement referred to below) for the purpose of considering and, if thought fit, approving (with or without modification) a scheme of arrangement (the Scheme of Arrangement) proposed to be made between Thomson Reuters PLC and the holders of the Scheme Shares and that such meeting will be held at The Thomson Reuters Building, South Colonnade, Canary Wharf, London E14 5EP, United Kingdom, at 8:30 a.m. (Eastern Daylight Time) / 1:30 p.m. (British Summer Time), on August 7, 2009, at which place and time all holders of the Scheme Shares are requested to attend. A copy of the Scheme of Arrangement and a copy of the explanatory statement required to be furnished pursuant to section 897 of the Companies Act 2006 are incorporated in the accompanying Management Information Circular. Holders of Scheme Shares may vote in person at the meeting or they may appoint another person to attend the meeting on their behalf and vote their shares as their proxyholder (or, if any holder of Scheme Shares is a corporation, it may vote by way of one or more authorized representatives).
